United States Distrigttmuctpo- ong - EWH Document 1 Filed 11/1 972 87° RAG GFIPRPEAR &

Violation Notice

(Rey. 12070)

 

Lora Coden | ete Here

09944791

 

Office Mare [Pring

 

 

=

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Cevte aed Torre ol Cees

H/ af dea0

 

Cfers Chaqged OCFR CO UGC 7 Su Code

¥b,2 -333

 

Pace of (afore

H-MC 5a

 
 

DEFENDANT INF

Wiles

 

Tig Fao

HFK- pote NC

APPEARANCE [5 FCC

& OF ¥ Bor Aig checked, you must 76
appear mh ooul, Sa
mebractons

 

PAY THE: AMOUNT AT
wwe cUSCoUrtS.gay =

 

MASMAT ©

 
  
    

  

APPEARANCE ES OTIOMAL

? Boe Boa Ghecked, pou rus pay thee
fobs! onjiateral Guat of in inn of payment
Scoeer inion Sait iinUolonra

Forfeture Amount
Fo $30 Proogasing Foe

5 ji Foetal Collateral Dum

 

Goan Addr

L-9L OZOZ/6L/0L NWOS BAD

YOUR COURT DATE
[Ere cert appearence dae ri Pere sca) ll bee intitle —— dale by rigi I

Gale

 

lena

 

 

iy igre daphies Shall | Rag noe a copy of thin odaben woh Mod Sod an) pelemegeon of quell |

pretest caper Poe thas hemarieegy ad Efe Cees red
ha SLM

E Sefernieni Saqomtee

Cpr) - CV Gepy

  
  

ated oo lee od peer pep OP ete

 

*09944791*

Toameel Warren! of sunnmnonns |}

smnvatn at 542, rai while eaercising am

Env erdorcemert eee ___ District nf

 

 

 

 

 

 

 

 

 

 

 

WAS RELEASED.

 

 

 

 

ing stalament is based woo:
my Porsonal obeery alice my personal inneeligation
indormabon supplied in ime from my feliow officee's observation
other [explain above]

aeclere unde penalty of pecjry that the ivdertration which | haven set forth abered and on the

LNWIS BAD

      
   

Eaece ol tie Wetgton notion is iio aed carne! bo the beer of my anoreieckpe
.
RE mecuted on:
= # Sagnatu
=
@Probable cause has bean sisted for the guaran of a warrant
ry
Executed cn

 

Date (mnvddiyyay US. Magistrate Judge

ALERT = Haverdon atonal Wresived im inocect PAS 7 Por The [enters eben:
COL. Coerereeenal deeies bomraen CMT = Corurasrugl phicis beep 0) iemkend
